DETAILED ACTION
This action is responsive to the application filed 5/5/2021.
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11,030,537. 
Although the claims at issue are not identical, they are not patentably distinct from each other. Regarding Claim 1 of the current application, the claims of the ‘537 patent teach a method comprising:
identifying a digital file for importation of content into an authoring service (Claim 1, identifying, through an interaction with an authoring service that is configured to generate and present a digital presentation document comprising one or more digital presentation objects, a digital file for importation of content into the authoring service);
 applying a trained model that is configured to automatically generate one or more authoring inferences suggesting data transformation of content from the digital file 
determining that an image portion of the digital file is missing a caption (Claim 6, determining that an image content portion of the digital file is missing a caption), 
determining that a textual portion of the digital file is proximate to the image portion based on analysis of locational coordinates of one or more content sections of the digital file (Claim 6, a determination that the textual portion is proximate to the image content portion based on analysis of locational coordinates of content sections of the digital file), and 
automatically generating an authoring inference, of the one or more authoring inferences, providing a suggestion to generate a caption for the image portion using the textual portion based on a determination that the image portion is missing a caption and a determination that the textual portion is proximate to the image portion (Claim 6, automatically generating a second authoring inference, of the one or more authoring inferences, suggesting to generate a caption for the image content portion using the textual portion based on a determination that the image content is missing a caption and a determination that the textual portion is proximate to the image content portion); 
generating, based on analysis of the authoring inference, the digital presentation object that comprises an aggregated representation of the textual portion and the image portion presenting the textual portion as a caption for the image portion (Claim 6, generating, as the digital presentation object, an aggregated representation of the textual portion and the image content portion where the textual portion is a caption for the image content portion); and 
transmitting, to the authoring service, data for rendering the digital presentation object (Claim 1, transmitting, to the authoring service, data for rendering the digital presentation object).
Therefore, as the claims of the ‘537 patent teach or suggest each element of Claim 1, Claim 1 is considered to be an obvious variant of the patented invention. As the other independent claims are similar in scope, and the dependent claims likewise taught or suggested by the patented claims, the claims are rejected under Double Patenting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
10/22/2021